Citation Nr: 1818880	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

2.  Entitlement to service connection for residuals of an in-service traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1959 to June 1963. 

These matters come before the Board of Veterans' Appeals (Board) from April 2014 and May 2015 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran expressed disagreement with those determinations in a timely fashion, and the present appeal ensued.  

The Veteran later testified at a hearing conducted by the undersigned Veterans Law Judge via teleconferencing equipment in December 2017.  A transcript of this hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of an in-service TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person for certain activities of daily living due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking SMC based on the need for regular aid and attendance or by reason of being housebound.  His service-connected disabilities and the associated evaluations assigned thereto are:  labyrinthitis, rated 30 percent disabling; erosive non-hemorrhagic gastritis, rated 30 percent disabling; residuals of a fractured left ankle, rated 20 percent disabling; otitis media with tympanoplasty, rated 10 percent disabling; tinnitus, rated 10 percent disabling; bilateral hearing loss and headaches, both rated noncompensably (zero percent) disabling.  In addition, in a January 2015 Decision Review Officer (DRO) decision, the RO established a total evaluation based on individual unemployability due to service-connected disabilities (TDIU), effective from September 14, 2011.  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he/she requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2017).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself/herself through loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him/her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his/her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2017).

Analysis

The record reflects that the Veteran experiences severe orthopedic and neurologic symptoms consequent to his service-connected disabilities - particularly his left ankle disability and dizziness associated with labyrinthitis.  Further, it appears that these symptoms have increased in severity and frequency during the 5-year pendency of the current appeal, as evidenced by the RO's January 2015decision to establish TDIU.  For these reasons, and in light of the medical evidence recounted below, the Board concludes that, resolving all doubt in the Veteran's favor, the criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  

When the Veteran filed his claim seeking to establish SMC, he also submitted a VA form for Aid and Attendance of another which was completed by a VA medical professional in March 2014.  This VA form reflects that, at that time, the Veteran's dizziness, among other disabilities, restricted his activities.  He did not require bed rest during the day and could feed himself, but he could only prepare simple meals on his own.  He did not require assistance with bathing, maintaining his hygiene, managing medications, or attending to his own financial affairs.  The Veteran did not have significantly decreased visual acuity, but it was opined that he was in the need of nursing home care due to the effects of chronic vertigo, among other disabilities.  Upon physical examination, it was noted that the Veteran's ability to stand and walk was severely restricted, even with a seated walker, due to his service-connected left ankle disability, which resulted in left foot drop.  It was reported that he could not walk for more than one block and only left his home to attend medical appointments and go to the grocery store.  

As noted above, the Veteran's service-connected disabilities have increased in severity since that time.  At the December 2017 Board hearing, he testified that he could no longer bathe, dress himself, prepare meals, carry objects such as groceries, or tend to household chores, such as making a bed, without assistance from another person.  Critically, the Veteran reported that, since the March 2014 examination, his wife had suffered a serious of debilitating strokes and could no longer assist him with these undertakings, which she had been doing at the time of the March 2014 examination.  He reported that symptoms associated with his service-connected labyrinthitis and left ankle disability have caused severe unsteadiness, and he had an extensive recent history of falls while attending medical appointments, attempting to bath himself, or simply walking between rooms at home.  

Further, in establishing TDIU from September 14, 2011, in the January 2015 DRO decision, the RO found that the Veteran's service-connected disabilities, acting alone or in concert, resulted in the inability to secure or maintain a gainful occupation.  

The Veteran's copious VA treatment records from the Augusta VA Medical Center (VAMC) mirror the steady progression, and resulting restrictions, of the symptomatology associated with his service-connected disabilities during the pendency of the appeal.  This adds to the competency and credibility of his reported symptoms and functional impairment asserted at the December 2017 Board hearing.  

Resolving any doubt in the Veteran's favor, the Board concludes the evidence supports special monthly compensation based on a need for regular aid and attendance of another person.  38 U.S.C.A. § 5107(b).  Although the March 2014 examination report, noted above, includes consideration of a few disabilities that are not service-connected, the record shows that service-connected disabilities contribute to the Veteran's need for assistance with activities of daily living.  Furthermore, it is not possible to distinguish the extent to which only the service-connected disabilities contribute need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and is payable at a higher rate.


ORDER

Special monthly compensation based on the need for aid and attendance is granted subject to the laws and regulations governing monetary awards.





REMAND

While further delay is regrettable, the Board concludes that the remaining issues on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating the issue remaining on appeal.  

The Veteran asserts that he was in close proximity to the detonation of a small explosive device that injured several fellow soldiers while stationed in China Lake, California, in 1960.  He claims that the noise and concussion associated with the blast burst his eardrums and resulted in symptoms that, today, would be described as residuals of TBI, to include dizziness, headaches, impaired thinking, and decreased hearing acuity.  The Veteran's service treatment records are devoid any reports of this specific incident, and it appears that the Veteran damaged only one of his tympanic membranes during service, and this occurred while diving in 1961.  Nonetheless, the Board notes that the Veteran's service-connected disabilities do include known TBI residuals, to include dizziness, tinnitus, inner and middle ear impairment, headaches, and bilateral hearing loss.  Further, as noted by the Veteran's attorney, an April 2012 brain scan showed mild, generalized cerebral atrophy; however, no cause for this finding has been determined.  

In light of above, the Board concludes that low threshold for triggering VA's duty to assist the Veteran by providing a VA examination and obtaining an opinion to address the nature and etiology of this claimed disability has been met.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, so that the VA examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's disability picture, updated private treatment records must be obtained and associated with the file for review and consideration.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain and associate with the file all records of VA treatment from the John Cochrane VA Medical Center (VAMC) in St. Louis, Missouri, and all associated facility dated after November 7, 2016. 

2.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to his asserted residuals of TBI.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran and undertake translation, if necessary.  

All records obtained should be associated with the appellant's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

3.  Thereafter, the AOJ must schedule the Veteran for a VA neurological examination to determine the nature and etiology of his asserted TBI residuals.  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner should provide or rule out a diagnosis of TBI and associated residuals, if any.  

For any residuals of TBI identified, the examiner is requested to provide an opinion whether the disability is at least as likely as not proximately due to or the result of the Veteran's service, to include his reports of being in close proximity to a blast during his service in 1960.

If residuals of a TBI cannot be identified, the examiner is asked to reconcile this finding with the April 2012 VA brain scan showing mild, generalized cerebral atrophy.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant a full opportunity to supplement the record, readjudicate the appellant's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his private attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


